     Case 4:18-cv-00376-RCC-PSOT Document 23 Filed 10/17/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Matthew Muller,                                No. CV-18-00376-TUC-RCC (P)
10                  Plaintiff,                       ORDER
11    v.
12    United States of America, et al.,
13                  Defendants.
14
15           IT IS HEREBY ORDERED that the Clerk of Court is directed to close the case.
16           Dated this 17th day of October, 2018.
17
18
19
20
21
22
23
24
25
26
27
28
